Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Objections
Claims 16 are objected to because of the following informalities:  
Claim 16 presently recites the limitation “programable” in line 6.  There is spelling error in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 
Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morimoto (US Pub # 2004/0264244).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Morimoto teaches a method for controlling a write operation comprising: 
providing a first voltage to a word-line coupled to a first transistor device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083 where Vwp / Vwe are wordline voltage);
 providing a second voltage to a bit-line coupled to the first transistor device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083 where Vpp / Vss are bitline voltage); 
providing a third voltage to a source-line coupled between a programmable resistive device and
 a voltage control element, wherein the first transistor device is coupled to a programmable resistive device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083 where Vpp / Vss are source-line voltage) and a voltage control element, and wherein the programmable resistive device is configured to replace a first data value by writing a second data value in the programmable resistive device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083 where unit 108 is control unit, erasing operation replace first write data with second data); and
 


Regarding claim 2, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Morimoto further teaches wherein the voltage difference is configured to be further limited by at least one or more of the first transistor device, the programmable resistive device, and the voltage control element (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067).  

Regarding claim 3, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Morimoto further teaches wherein the first transistor device, the programmable resistive device, and the voltage control element are coupled in a series arrangement (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056).  

Regarding claim 4, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Morimoto further teaches wherein the voltage control element comprises one of a capacitor, a resistor, or a second transistor device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067).  

Regarding claim 5, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Morimoto further teaches wherein if the voltage control element comprises the capacitor, limiting the voltage difference is based on a rate of a change of the voltage at a node between the programmable resistive device and the voltage control element (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0055).  

Regarding claim 6, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Morimoto further teaches wherein if the voltage control element comprises the capacitor, limiting the voltage difference further comprises: charging a node between the programmable resistive device and the voltage control element based on the second voltage, the third voltage, or both, and a first circuit resistance- circuit capacitance (RC) time constant, wherein a first circuit resistance corresponds to a first resistance value;  19PATENT Attorney Docket No.: ARM0226 (P0517OUS.family) in response to the node voltage exceeding a first threshold level, at least partially decreasing the second voltage, the third voltage, or both (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069); upon writing the second data value, charging the node based on the second voltage, the third voltage, or both, and a second circuit resistance-circuit capacitance (RC) time constant; and in response to the second voltage, the third voltage, or both corresponding to the node voltage, reducing the second voltage, the third voltage, or both (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083).  

Regarding claim 9, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Morimoto further teaches further comprising: performing the method in a single write operational cycle (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069).  

Regarding claim 10, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Morimoto further teaches wherein the resistive device stores at least one of linear or non- linear distributed resistance data values (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056).  

Regarding claim 11, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Morimoto further teaches wherein if the voltage control element comprises the resistor or the transistor, limiting the voltage difference is based on a reduction of voltage across the programmable resistive element upon a transition from a high-resistive state (HRS) to a low- resistive state (LRS), wherein the reduction of the voltage corresponds to a voltage-reduction between first and second nodes on opposing sides of the programmable resistive device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071).  

Regarding claim 12, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Morimoto further teaches wherein if the voltage control element comprises the resistor, limiting the voltage difference comprises: transitioning from a high-resistive state (HRS) to a low-resistive state (LRS); automatically limiting the second voltage, the third voltage, or both based on a reduction of a voltage across the programmable resistive element (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0083), wherein the reduction of the second voltage, third voltage, or both corresponds to a decrease of voltage difference between first and second nodes on opposing sides of the programmable resistive device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071-0079).  

Regarding claim 13, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.


Regarding claim 14, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Morimoto further teaches wherein if the voltage control element comprises the second transistor (N2), limiting the voltage difference further comprises: detecting a transition from a high-resistive state (HRS) to a low-resistive state (LRS); and dynamically generating a local gate voltage to a second transistor device coupled to programmable resistive device to reduce or terminate the second voltage, the voltage, or both (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069).  

Regarding claim 15, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Morimoto further teaches further comprising: providing a global write termination signal to a second transistor device coupled to the programmable resistive device, wherein the global write termination signal is configured to reduce or terminate a gate voltage of the second transistor device when a transition from a high- resistive state (HRS) to a low-resistive state (LRS) detected (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067). 
 
Regarding independent claim 16, Morimoto teaches an integrated circuit comprising: a first transistor; and a programmable resistive device, wherein the programmable resistive device is configured to replace a first data value by writing a second data value in the programable resistive device (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069, 0071 where unit 
 

Even though Morimoto teaches programmable resistive device and bit-line, source-line voltage but silent exclusively about a voltage control element is configured to limit a voltage difference across the programmable resistive device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Morimoto where voltage across the programmable resistive device change when the resistive value change i.e. when the resistive device is programmed to high / low resistive state, voltage difference across the programmable resistive device also change where bit-line and source-line change increase / decrease with the programming / erasing operation in order to have reliable programming / erasing operation operation with reduced current consumption (see paragraph 0011).

Regarding claim 17, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Morimoto further teaches wherein the voltage control element comprises one of a capacitor, a resistor, or a second transistor (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056).  

Regarding claim 18, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Morimoto further teaches wherein the voltage control element comprises one or more capacitors or one or more transistors and corresponding switches having different capacitive loads (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0055). 

Regarding claim 19, Morimoto teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Morimoto further further comprising: a second transistor coupled to the voltage control element and configured to receive a global write termination signal, wherein the programmable resistive device and the second transistor are coupled on opposing sides of the voltage control element, and wherein the global write termination signal is configured to reduce or terminate a gate voltage of the second transistor when a transition from a high-resistive state (HRS) to a low-resistive state (LRS) is detected (see Fig.1, 3-4, 9, 11, 18-22 and paragraph 0012-0017, 0043-0044, 0050, 0053-0056, 0067-0069).  

Allowable Subject Matter
Claims 7-8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the voltage control element comprises one or more capacitors connected in parallel by one or more switches that are configured to dynamically provide different capacitive loads, and further comprising: selecting one of the capacitive loads coupled to the resistive device based on predetermined characteristics of the second voltage, third voltage, or both, wherein each of the capacitive loads corresponds to a different resistance data value of the programmable resistive device.  
Claim 20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein if the voltage control element is a second transistor, further comprising an OR-AND-INVERT (OAI) gate, wherein a voltage at the second node (VL) and a global write termination signal (X) are respective first and second "OR" components of the OAI gate, wherein an output of the NOR gate and a global reset signal (Y) are respective first and second inputs to the NAND gate, wherein the global reset .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824